t c summary opinion united_states tax_court donald w and mary ellen klopman martinez petitioners v commissioner of internal revenue respondent docket no 6970-02s filed date donald w martinez pro_se michelle m lippert and dennis g driscoll for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners are entitled to three dependency_exemption deductions and a child_tax_credit for the year in issue some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in brunswick ohio on the date the petition was filed in this case petitioner husband petitioner previously was married to tammy martinez ms martinez petitioner and ms martinez who have three children--melissa martinez jennifer martinez and brian martinez--were divorced in under the terms of the judgement entry in the divorce ms martinez was to be the residential parent during the year in issue ms martinez was the custodial_parent of all three children who resided with her in virginia petitioners resided in ohio on their joint federal_income_tax return for petitioners claimed a dependency_exemption deduction for each of petitioner’s three children there was no written declaration attached to the return releasing ms martinez’s claim to the dependency_exemption deductions petitioners also claimed a child_tax_credit with respect to two of the children in the statutory_notice_of_deficiency respondent disallowed each of the dependency_exemption deductions and the child_tax_credit in full a deduction generally is allowed under sec_151 for each dependent of a taxpayer sec_151 c subject_to exceptions and limitations not applicable here a child of a taxpayer is a dependent of the taxpayer only if the taxpayer provides over half of the child’s support for the taxable_year sec_152 a special rule applies to taxpayer-parents a who are divorced who are separated or who live apart from their spouses for at least the last months of the calendar_year and b whose child is in the custody of one or both parents for more than half of the year sec_152 under this rule the parent with custody of the child for the greater portion of the year the custodial_parent generally is treated as having provided over half of the child’s support regardless of which parent actually provided the support id one exception to this special rule exists which may entitle the noncustodial_parent to the dependency_exemption deduction sec_152 for the exception to apply the custodial_parent must sign a written declaration releasing his or her claim to the deduction and the noncustodial_parent must attach the declaration to his or her tax_return id in addition to the deduction under sec_151 a credit generally is allowed to a taxpayer for each qualifying_child of the taxpayer sec_24 among other requirements a qualifying_child is an individual for whom the taxpayer is allowed a dependency_exemption deduction under sec_151 sec_24 petitioners admit that petitioner was the noncustodial_parent during the year in issue because petitioners did not attach to their return a written declaration signed by ms martinez petitioners are not entitled to the dependency_exemption deductions sec_151 and sec_152 we note that we do not question petitioner’s support of his children whether or not he supported them the declaration must be attached to the return sec_152 likewise even if ms martinez signed a written declaration prior to the year in issue--as petitioners argue--they are not entitled to the deductions in the year in issue when the declaration was not attached to the return id because petitioners are not entitled to the dependency_exemption deductions they also are not entitled to the child_tax_credit sec_24 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
